EXHIBIT 4.2 Easement Agreement dated June 10, 2013 between Sociedad Contractual Minera Eton Chile (Exeter Resource Corporation) and the Chilean Government. The following constitutes a summary of the material terms for the above noted agreement, as derived from the executed Spanish version attached. – Easement Agreement is for the surface rights, excluding certain areas owned by indigenous communities,that correspond to surfaces that may be required for the development of Exeter Resource Corporation’s (the “Company”) Caspiche property; – The easement is valid for 25 years; – To maintain the easement the Company is required to pay an upfront fee of US$1.5 million and 10 further annual payments of approximately US$600,000.
